Citation Nr: 0834848	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for asthma and reactive 
airway disease.  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDING OF FACT

The veteran does not have asthma or restrictive airway 
disease that is attributable to military service, including 
any in-service exposure to asbestos.


CONCLUSION OF LAW

The veteran does not have asthma or restrictive airway 
disease that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004 and March 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  VA has on numerous occasions scheduled the veteran 
for examinations in connection with this claim, but the 
veteran has been unwilling or unable to report for 
examination.  The Board finds that a detailing of the 
procedural history of this issue is warranted in order that 
it may fully be understood why the Board will decide the 
issue without benefit of a current medical examination.  

The Board initially denied this claim in a decision dated in 
May 2004.  The veteran did not appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The RO, sua 
sponte, reopened the claim in September 2004 based on 
submission of a doctor's letter that opined that there was a 
possible connection between catarrhal fever contracted in 
April 1945 and the veteran's then-current respiratory 
complaints.  The RO subsequently denied the claim in January 
2005.  The veteran appealed the RO's denial, and the Board 
remanded in August 2005 for additional development, to 
include a VA examination.  In accordance with the Board's 
August 2005 remand order, the veteran was scheduled for a VA 
examination to be conducted on October 3, 2005, at the Grand 
Isle VA Medical Center (VAMC), which is much nearer the 
veteran's home than the Omaha VAMC.  The Board's remand order 
also stipulated that, if the veteran refused to comply with 
the request to appear for a VA examination, the RO should 
nevertheless request an opinion from a specialist following 
review of the claims file.  In a letter dated September 29, 
2005, the veteran's attorney notified the RO (but not, as 
directed in the VAMC's appointment letter, the VAMC at Grand 
Isle, which, the Board notes, would have greatly expedited 
rescheduling of the examination) that the veteran had 
recently undergone heart surgery, and that his physician had 
advised him not to travel during his recuperation.  The 
attorney noted that the veteran was not refusing to attend a 
VA examination, but could not undergo the scheduled 
examination while recuperating.  

The veteran was then re-scheduled for examination on November 
30, 2005, at the Omaha, Nebraska, VAMC.  It is not clear from 
the record which, if any, of the scheduled examinations was 
related to the instant claim or to other claims then being 
developed.  The veteran's attorney wrote the RO (again, not 
the VAMC as was requested by the VAMC in the scheduling 
letter) in early November 2005, this time averring that the 
veteran was not capable of driving the 150 miles to Omaha 
unassisted owing to his advanced age.  Because the veteran 
did not report for his examinations, the examiner provided 
the medical opinion on which the RO's January 2006, and the 
Board's January 2007 denial of service connection were partly 
based.  

After the Board denied the appellant's claim in January 2007, 
the veteran appealed the Board's decision to the Court.  In 
response to a joint motion for remand of this issue, in an 
order dated in January 2008, which incorporated the joint 
motion by reference, the Court vacated the Board's January 
2007 decision and remanded the case to the Board for 
compliance with the instructions in the joint motion.  

In the joint motion it was agreed by the parties that the 
Board erred by not ensuring compliance with its remand order 
that the veteran be afforded a VA examination.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The joint motion also 
noted that the Board had made no specific finding regarding 
whether the appellant's failure to attend a pulmonary 
examination was for good cause.  

Thereafter, the Board remanded this issue yet again in order 
that the veteran be afforded another opportunity to be 
examined in connection with this claim.  The remand order 
specified an examination by a pulmonary specialist, and, 
owing to the veteran's advanced age, if possible, the 
examination was to be conducted at the Grand Isle VAMC.  The 
remand also tasked the RO with asking the veteran's attorney 
to provide the names and addresses of all medical care 
providers who had treated the veteran for asthma or reactive 
airway disease.  

On remand, in an unsigned correspondence dated March 21, 
2008, from the veteran's attorney's firm, Veterans Advocacy 
Group, the RO was informed that "VA is precluded from 
contacting my client in any manner."  The next sentence, in 
all capital letters that were highlighted in red, the letter 
continued with "MY CLIENT HAS NOT WAIVE (sic) HIS RIGHTS," 
added that all communications be directed to that office, and 
concluded with "HE DOES NOT WISH THE VA TO CONTACT HIM 
DIRECTLY."  

In a letter dated June 11, 2008, from the Lincoln RO, which 
was addressed to the veteran c/o Veterans Advocacy Group, the 
veteran was asked to provide the names and addresses of all 
medical care providers who had treated him for asthma or 
reactive airway disease.  The letter also noted that the 
veteran was to be scheduled for a VA examination by a 
pulmonary specialist.  The letter did not specify when or 
where the examination was to be given.  

In response to the RO's June 11, 2008, a VA Form 21-4138, 
Statement In Support Of Claim, apparently from the veteran, 
and dated June 18, 2008, stated that the correspondence was 
in response to the June 11, 2008, letter, "and the schedule 
(sic) VA medical examinations in Omaha.  I am not able to 
attend the VA medical examinations due to my health."  The 
statement went on to ask that the RO obtain "any necessary 
VA medical examination needed to support my claim form [sic] 
my attending physician.  I have included with this 
correspondence the required release of information forms."  
(The response later received from the physician identified by 
the veteran indicated that the veteran had not been in to see 
the doctor since December 26, 2006, and that all of his notes 
had previously been provided to VA.)  

An email exchange within VA indicates that the examination 
requested by the Board in its remand could not be conducted 
at Grand Island because examinations needing a pulmonologist 
are only conducted at the Omaha VAMC.  It was also noted that 
van transportation to and from the Grand Island VAMC is 
always provided as an option to the veteran in the 
appointment letters in order to assist veterans with their 
transportation needs.  

In correspondence dated June 13, 2008, in a letter addressed 
to Veterans Advocacy Group, that office was informed that the 
veteran was scheduled for a VA examination to be given on 
July 9, 2008, at the Omaha VAMC.  The letter informed the 
veteran's attorney that, if the veteran was unable or 
unwilling to attend the examination, the examination office 
in Omaha should be contacted so that the appointment time 
could be used for another veteran.  Postal service tracking 
information indicates that this notification letter was 
delivered on June 16, 2008.  The veteran did not report for 
the examination scheduled for July 9, 2008.  A VA Form 21-41, 
60 Day Waiver, dated September 3, 2008, purportedly from the 
veteran (but with an illegible signature that appears to be 
identical to signatures of record by attorney Antonio 
Bendezu, also of the Veterans' Advocacy Group), stated that 
"I have furnished the VA with all evidence that I am aware 
of.  Please forward my appeal to the Board of Veterans' 
Appeals in Washington, DC without waiting for the 60 day 
period to expire."  

In light of the foregoing, the Board accepts the veteran's 
and his representative's averments that he is too ill to 
travel for a VA examination.  (The Board notes in passing, 
however that outpatient treatment records in the record 
indicate that the veteran continues to be seen for treatment 
at the Grand Island VAMC, and that transportation between the 
Grand Island and Omaha VAMCs has been offered.)  Having 
accepted the averment that the veteran is too ill to travel, 
the Board finds that the veteran has provided good cause for 
his failure to report for the many examinations for which he 
has been scheduled.  However, the finding of good cause is 
irrelevant because the veteran specifically stated that he is 
unable to attend VA examinations due to his health.  
Moreover, neither the veteran nor his attorney has requested 
that his examination be rescheduled, but instead asked that 
his case be immediately sent to the Board for appellate 
review.  

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Here, however, it appears that the only course left is to 
adjudicate the case without further examination.  The veteran 
has indicated that he is not able to appear for one and 
instead wants his claim adjudicated.

The Court has recently reiterated that the consequences of 
failure to present oneself for a medical examination are 
adequately addressed by VA regulations.  See Turk v. Peake, 
21 Vet. App. 565 (2008) (citing 38 C.F.R. § 3.655).  Failure 
to attend a scheduled VA compensation examination, however, 
exposes a veteran to the possibility of an adverse finding of 
fact that can be overturned only by the Court's determination 
that the finding was clearly erroneous-a difficult burden to 
meet.  Id. at 570.  In light of the foregoing, the Board 
finds that VA has no duty to inform or assist that was unmet.  


II.  Background

The veteran's SMRs are negative for any complaint of any lung 
condition prior to or during military service.  The record of 
the veteran's separation examination in May 1946 contains a 
report that chest x-rays were essentially negative, and that 
the veteran's respiratory system was normal.  

The most recent report of record of a chest x-ray is dated in 
December 2000.  That report from the VAMC in Omaha, Nebraska 
found only mild hyperinflation.  The x-ray was otherwise 
reported as clear, without focal infiltrate, pulmonary edema, 
or pleural effusion.  No masses were seen.  

Pulmonary consultation notes from the Omaha VAMC dated in 
February 2001 and March 2002 included a diagnosis of reactive 
airway disease, exacerbated by gastroesophageal reflux 
disease, and by fall and winter allergens.    

The veteran submitted a December 2002 statement from K. 
Mickels, M.D., which pointed out that the veteran had worked 
in an engine room around asbestos and lead paint while in 
service, and included an opinion that it was conceivable that 
some of his pulmonary problems may have been exacerbated by 
his exposure while in military service.

Based on Dr. Mickels' statement, the veteran was scheduled 
for a VA examination.  In a letter dated in June 2003 the 
veteran's representative stated that the veteran was not 
refusing to attend the scheduled VA examination, but rather 
was requesting that the RO wait until results from pulmonary 
function testing at the St. Francis Medical Center, Grand 
Island, Nebraska were received and considered by the RO.  The 
veteran's representative also stated that, if VA determined 
that this evidence was inadequate, the veteran agreed to 
attend a VA examination.  The veteran did not report for the 
scheduled examination, submitting instead the results of 
pulmonary function testing at St. Francis Medical Center.  

After the new evidence was received, the RO replied to the 
veteran's representative that the new evidence was not 
sufficient to adjudicate the claim and informed the 
representative by way electronic mail dated in July 2003 that 
an examination was necessary and would be scheduled.  The 
veteran was notified of the rescheduled examination, and he 
declined to attend, notwithstanding the earlier agreement to 
attend an examination under precisely these circumstances.  

The RO then asked VAMC Omaha to provide, based on the 
evidence of record, a medical opinion regarding any possible 
connection between any current lung condition and the 
veteran's alleged exposure to asbestos.  The record contains 
the July 2003 report of VA doctor I.W., M.D., who, after 
reviewing the record in its entirety, determined that it did 
not appear that the veteran's current lung condition was 
related to asbestos exposure in service because there were no 
chest x-ray findings of asbestosis.  Dr. W. further opined 
that it appeared that the veteran's reactive airway disease 
and asthma were instead secondary to reflux disease and 
allergies.  The examiner additionally opined that the 
veteran's current lung condition was not aggravated by 
asbestos exposure.  The examiner also noted that a current x-
ray could not be obtained because the veteran had cancelled 
his scheduled examinations. 

The veteran submitted a June 2004 statement from Dr. Mickels, 
which noted that the veteran did not have any asthma or 
allergy-type symptoms prior to entering service.  Dr. Mickels 
said that during service the veteran had catarrhal fever and 
since that time he has been shown on pulmonary function tests 
to have cough variant asthma.  She opined that there was a 
possible connection to the veteran's acute respiratory 
infection (in service) and his current asthma diagnosis as 
well as a possible trigger of the veteran's underlying 
allergic difficulties based on other unknown allergens the 
veteran might have been exposed to in service.  

The veteran was scheduled for a pulmonary examination at VA 
in October 2005.  As noted, the veteran's representative 
submitted a statement in September 2005 and said that the 
veteran was unable to attend the examination because of a 
recent surgery.  The RO then asked VAMC Omaha to provide, 
based on the evidence of record, a medical opinion regarding 
any possible connection between any current lung condition 
and the veteran's military service.  The record contains the 
October 2005 report of VA doctor S.V., pulmonary/critical 
care attending physician, who, after reviewing the record in 
its entirety, determined that the veteran's asthma/reactive 
airway disease was unrelated to his service, including the 
catarrhal fever he had in service.  The examiner further 
opined that the veteran's asthma/reactive airway disease was 
due to his allergic diathesis, and his asthma was made worse 
by his gastroesophageal reflux disease and postnasal drip.  
He noted that there is no conclusive epidemiological data 
linking infections to causation of asthma in previously 
normal adults.  He said it was probably coincidental that the 
veterans symptoms of cough and shortness of breath started 
after his in-service catarrhal fever.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is credible evidence that the veteran has the 
claimed disabilities of asthma/reactive airway disease.  
However, there is no evidence of in-service incurrence or 
aggravation of these diseases, and no persuasive medical 
evidence of a nexus between the current disability and any 
in-service disease or injury.  

Having worked in his ship's engine room while in service it 
is possible that the veteran came into contact with asbestos, 
though the degree to which he was exposed is impossible to 
determine from the record.  In any event, even if exposure to 
asbestos were to be conceded, the evidence does not show that 
the veteran has asbestosis.  Neither VA reviewer noted 
asbestosis as a diagnosis.  The veteran's most recent x-rays, 
taken in December 2000, showed that his lungs were mildly 
hyper-inflated but otherwise clear.  Indeed, the July 2003 VA 
examiner determined that it did not appear that the veteran's 
current lung condition was related to asbestos exposure in-
service because there were no chest x-ray findings of 
asbestosis.  The October 2005 VA reviewer opined that the 
veteran's asthma/reactive airway disease was unrelated to his 
service, including his in-service catarrhal fever.  The 
reviewer further opined that the veteran's asthma/reactive 
airway disease was due to his allergic diathesis and that his 
asthma was made worse by his gastroesophageal reflux disease 
and postnasal drip.  He also noted that there is no 
epidemiological data linking infections to causation of 
asthma in previously normal adults, and said that it was 
probably coincidental that the veteran's symptoms of cough 
and shortness of breath started after his in-service 
catarrhal fever.  

Thus, while the veteran is currently diagnosed with asthma 
and reactive airway disease, it is clear from the record that 
these were not caused by asbestos exposure.  Furthermore, the 
currently diagnosed asthma/reactive airway disease was found 
to be unrelated to service by the October 2005 VA physician.  

The Board acknowledges the apparently "positive evidence" 
provided by Dr. Mickels.  However, the Board gives greater 
weight to the VA reviewers' opinions because both reviewed 
the entire record and provided detailed reasons for their 
opinions, something not done by Dr. Mickels.  Moreover, Dr. 
Mickels reported merely that it was conceivable that some of 
the veteran's pulmonary problems may have been exacerbated by 
asbestos exposure, without further analysis of the record or 
x-rays.  She also opined that there was a possible connection 
between the veteran's acute respiratory infection [in 
service] and his current asthma diagnosis as well as a 
possible trigger of the veteran's underlying allergic 
difficulties based on other unknown allergens the veteran 
might have been exposed to in service.  Given the language 
used by Dr. Mickels, the Board concludes that her opinions 
are speculative at best.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (by using the term "could," without 
supporting clinical data or other rationale, doctor's opinion 
simply was too speculative to provide the degree of certainty 
required for medical opinion).  

The Board acknowledges the veteran's contention that his 
asthma and reactive airway disease are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his asthma and reactive 
airway disease have no probative value.  

In light of all of the evidence and based on the foregoing 
analysis, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
asthma and reactive airway disease.  As already noted, the 
more persuasive opinions weigh against the veteran's claim, 
and there has been no evidence other than the speculative 
statements noted above that either asthma or reactive airway 
disease is traceable to the veteran's military service.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 C.F.R. § 
3.102.  Accordingly, the Board concludes that service 
connection is not warranted.


ORDER

Entitlement to service connection for asthma or reactive 
airway disease is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


